DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 13, 2022 has been entered.
 	Claims 1-4 and 6-7 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “one of the spacing members being disposed between adjacent ones of the stacked plurality of partition members to maintain the distance therebetween; and … one of the plurality of spacing members being disposed between adjacent ones of the plurality of partition members” in lines 6-11 is indefinite, since there appears to be a dual recitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 as best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (2016/0252269) in view of Backfolk et al. (2021/0108110), and Omori et al. (2017/0030657).
Takeda et al. (paragraph 41) discloses a total heat exchange element 4 comprising:
a plurality of partition members 1 (i.e. liner sheet 1) made of a material that contains cellulose (i.e. N-pulp and L-pulp in paragraph 44, first sentence.  As evidenced by Omori et al. in paragraph 29, sentence 13, “cellulose pulp prepared by highly fibrillating N-pulp (softwood pulp) and L-pulp (hardwood pulp)”) as a main component, the partition members 1 being configured as flat sheets, and the partition members 1 being stacked with a predetermined distance therebetween;
a plurality of spacing members 1 (i.e. corrugated sheet 1) made of a material that contains cellulose (i.e. N-pulp and L-pulp in paragraph 56, third sentence.  As evidenced by Omori et al. in paragraph 29, sentence 13, “cellulose pulp prepared by highly fibrillating N-pulp (softwood pulp) and L-pulp (hardwood pulp)”) as a main component, one of the spacing members 1 being disposed between adjacent ones of the stacked plurality of partition members 1 to maintain the distance therebetween; and
an adhesive portion (paragraph 61, first sentence) bonding each one of the plurality of  spacing members 1 and the respective adjacent ones of the plurality of partition members 1 together,
the total heat exchange element 4 having a first air flow path 5A and a second air flow path 5B, the first and second flow paths 5A, 5B being alternately formed with one of the plurality of partition members 1 interposed between the first and second air flow paths 5A, 5B, 
wherein the cellulose forming the plurality of partition members 1 has a diameter of 20 to 100 µm (paragraph 46),
but does not disclose the adhesive portion containing, as an adhesive component, cellulose having a smaller diameter than both of the cellulose forming the plurality of partition members 1 and the cellulose forming the plurality of spacing members 1, nor 
the cellulose as the adhesive component of the adhesive portion including cellulose which is hydrogen-bonded to the cellulose forming the plurality of partition members 1 and cellulose which is hydrogen-bonded to the cellulose forming the plurality of spacer members 1,
the cellulose of the adhesive portion being hydrogen-bonded to the cellulose forming the respective adjacent ones of the plurality of partition members 1 to join each of the adhesive portions to the respective adjacent ones of the plurality of partition members 1, and
the cellulose of the adhesive portion being hydrogen-bonded to the cellulose forming each one of the plurality of spacing members 1 to join each of the adhesive portions to the respective ones of the plurality of spacing members 1.



Backfolk et al. (paragraph 38) discloses an element comprising:
a plurality of partition members (i.e. liner) made of a material that contains cellulose (i.e. pulp in paragraph 39) as a main component, the partition members being configured as flat sheets, and the partition members being stacked with a predetermined distance therebetween;
a plurality of spacing members (i.e. corrugated medium) made of a material that contains cellulose (i.e. pulp in paragraph 39) as a main component, the spacing members being disposed between adjacent ones of the stacked partition members to maintain the distance therebetween; and
an adhesive portion (paragraph 42) bonding the partition members and the spacing members together, the adhesive portion containing, as an adhesive component, cellulose having a diameter less than 100 nm (paragraph 44) for the purpose of minimizing warp (paragraph 25, first sentence) and/or providing strength (paragraph 28, first sentence).
Omori et al. discloses total heat exchange element (paragraph 21, first sentence) comprising:
a plurality of partition members (i.e. liner sheet in paragraph 21, second sentence) made of a material that contains cellulose (paragraph 29, thirteenth sentence) as a main component, the partition members being configured as flat sheets, and the partition members being stacked with a predetermined distance therebetween;
a plurality of spacing members (i.e. corrugated sheet in paragraph 21, second sentence) made of a material that contains cellulose (paragraph 57, second sentence, i.e. the same materials as partition members) as a main component, the spacing members being disposed between adjacent ones of the stacked partition members to maintain the distance therebetween; and
an adhesive portion (paragraph 21, last sentence) bonding the partition members and the spacing members together, wherein the cellulose inherently forms hydrogen bonds amongst itself (paragraph 29, fourteenth sentence) for the purpose of providing structural integrity.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Takeda et al. the adhesive portion containing, as an adhesive component, cellulose having a diameter less than 100 nm for the purpose of minimizing warp and/or providing strength as recognized by Backfolk et al., and employ in Takeda et al. an adhesive composition comprising hydrogen-bonded cellulose for the purpose of providing structural integrity as recognized by Omori et al..
Although Takeda et al. does not disclose the diameter of the cellulose forming the spacing member 1, it would have been obvious to employ the same diameter of the cellulose forming the spacing member 1 as the partition member 1 for the purpose of simplifying manufacture.  Furthermore, Omori et al. (paragraph 54) discloses both the partition member and the spacing member perform mass and/or heat transfer in a similar total heat exchanger device.
Regarding claim 2, Backfolk et al. (paragraph 45, second and third sentences) disclose the cellulose serving as the adhesive component of the adhesive portion has a diameter ranging less than 100 nm, which overlaps the claim limitation.
Regarding claim 3, Takeda et al. (paragraphs 41 and 56) discloses the spacing member 1 is configured as a corrugated sheet, and the spacing member 1 inherently has a greater thickness than each of the partition members 1, since it is corrugated.
Regarding claim 4, as applied to claim 3 above, the claim limitations are met.

Claim(s) 1-4 as best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (2016/0252269) in view of Yano et al. (2009/0298976) and Omori et al. (2017/0030657).
Takeda et al. (paragraph 41) discloses a total heat exchange element 4 comprising:
a plurality of partition members 1 (i.e. liner sheet 1) made of a material that contains cellulose (i.e. N-pulp and L-pulp in paragraph 44, first sentence.  As evidenced by Omori et al. in paragraph 29, sentence 13, “cellulose pulp prepared by highly fibrillating N-pulp (softwood pulp) and L-pulp (hardwood pulp)”) as a main component, the partition members 1 being configured as flat sheets, and the partition members 1 being stacked with a predetermined distance therebetween;
a plurality of spacing members 1 (i.e. corrugated sheet 1) made of a material that contains cellulose (i.e. N-pulp and L-pulp in paragraph 56, third sentence.  As evidenced by Omori et al. in paragraph 29, sentence 13, “cellulose pulp prepared by highly fibrillating N-pulp (softwood pulp) and L-pulp (hardwood pulp)”) as a main component, one of the spacing members 1 being disposed between adjacent ones of the stacked plurality of partition members 1 to maintain the distance therebetween; and
an adhesive portion (paragraph 61, first sentence) bonding each one of the plurality of  spacing members 1 and the respective adjacent ones of the plurality of partition members 1 together,
the total heat exchange element 4 having a first air flow path 5A and a second air flow path 5B, the first and second flow paths 5A, 5B being alternately formed with one of the plurality of partition members 1 interposed between the first and second air flow paths 5A, 5B, 
wherein the cellulose forming the plurality of partition members 1 has a diameter of 20 to 100 µm (paragraph 46),
but does not disclose the adhesive portion containing, as an adhesive component, cellulose having a smaller diameter than both of the cellulose forming the plurality of partition members 1 and the cellulose forming the plurality of spacing members 1, nor 
the cellulose as the adhesive component of the adhesive portion including cellulose which is hydrogen-bonded to the cellulose forming the plurality of partition members 1 and cellulose which is hydrogen-bonded to the cellulose forming the plurality of spacer members 1,
the cellulose of the adhesive portion being hydrogen-bonded to the cellulose forming the respective adjacent ones of the plurality of partition members 1 to join each of the adhesive portions to the respective adjacent ones of the plurality of partition members 1, and
the cellulose of the adhesive portion being hydrogen-bonded to the cellulose forming each one of the plurality of spacing members 1 to join each of the adhesive portions to the respective ones of the plurality of spacing members 1.
Yano et al. discloses an adhesive composition comprising cellulose (paragraph 37) having a diameter of 4 to 100 nm (paragraph 34, last sentence) for the purpose of providing reinforcement (title) and/or improving thermal conductivity (paragraphs 143-144).
Omori et al. discloses total heat exchange element (paragraph 21, first sentence) comprising:
a plurality of partition members (i.e. liner sheet in paragraph 21, second sentence) made of a material that contains cellulose (paragraph 29, thirteenth sentence) as a main component, the partition members being configured as flat sheets, and the partition members being stacked with a predetermined distance therebetween;
a plurality of spacing members (i.e. corrugated sheet in paragraph 21, second sentence) made of a material that contains cellulose (paragraph 57, second sentence, i.e. the same materials as partition members) as a main component, the spacing members being disposed between adjacent ones of the stacked partition members to maintain the distance therebetween; and
an adhesive portion (paragraph 21, last sentence) bonding the partition members and the spacing members together, wherein the cellulose inherently forms hydrogen bonds amongst itself (paragraph 29, fourteenth sentence) for the purpose of providing structural integrity.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Takeda et al. an adhesive composition comprising cellulose having a diameter less than 100 nm for the purpose of providing reinforcement and/or improving thermal conductivity as recognized by Yano et al., and employ in Takeda et al. an adhesive composition comprising hydrogen-bonded cellulose for the purpose of providing structural integrity as recognized by Omori et al..
Although Takeda et al. does not disclose the diameter of the cellulose forming the spacing member 1, it would have been obvious to employ the same diameter of the cellulose forming the spacing member 1 as the partition member 1 for the purpose of simplifying manufacture.  Furthermore, Omori et al. (paragraph 54) discloses both the partition member and the spacing member perform mass and/or heat transfer in a similar total heat exchanger device.
Regarding claim 2, Yano et al. (paragraph 34, last sentence) discloses the cellulose serving as the adhesive component of the adhesive portion has a diameter ranging from 4 to 100 nm, which overlaps the claim limitation.
Regarding claim 3, Takeda et al. (paragraphs 41 and 56) disclose the spacing member 1 is configured as a corrugated sheet, and the spacing member 1 inherently has a greater thickness than each of the partition members 1, since it is corrugated.
Regarding claim 4, as applied to claim 3 above, the claim limitations are met.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (2016/0252269) in view of Backfolk et al. (2021/0108110) and Omori et al. (2017/0030657) as applied to claim(s) 1-4 above, and further in view of Zhang et al. (9,962,459).
The combined teachings of Takeda et al., Backfolk et al. and Omori et al. discloses the cellulose as the adhesive component of the adhesive portion having a length ranging from 1 to 10 µm (Backfolk et al., paragraph 45, penultimate sentence); but does not disclose the cellulose as the adhesive component of the adhesive portion being shorter than both of the cellulose forming the plurality of partition members and the cellulose forming the plurality of spacing members, each of the cellulose forming each of the plurality of the partition members and each of the cellulose forming each of the plurality of spacing members having a length from about 500 µm to about 5000 µm.  
	Zhang et al. (column 19, lines 49-53) discloses fundamental dimensions of cellulose (wood pulp) having a diameter of 0.5 to 100 µm (similar to the diameter of the cellulose of the partition members 1 and the spacing members 1 of Takeda et al. above) and a length of 1.0 to 50 mm (i.e. 1000 to 50,000 µm and greater than the cellulose as the adhesive component of the adhesive portion) for the purpose of facilitating design and manufacture thereof.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of Takeda et al., Backfolk et al. and Omori et al. the cellulose of the partition members and the spacing members having a length of 1.0 to 50 mm and greater than the cellulose as the adhesive component of the adhesive portion for the purpose of facilitating design and manufacture thereof as recognized by Zhang et al..
Regarding claim 7, as applied to claim 6 above, Backfolk et al. (paragraph 45, penultimate sentence) disclose the cellulose serving as the adhesive component of the adhesive portion having a length ranging from 1 to 10 µm, which overlaps the claim limitation and is prima facie obvious.  See MPEP 2144.05(I) - OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS.

	Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (2016/0252269) in view of Yano et al. (2009/0298976) and Omori et al. (2017/0030657) as applied to claim(s) 1-4 above, and further in view of Zhang et al. (9,962,459).
	The combined teachings of Takeda et al., Yano et al. and Omori et al. discloses the cellulose as the adhesive component of the adhesive portion having a length no less than 100 nm (Yano et al., paragraph 36, first sentence); but does not disclose the cellulose as the adhesive component of the adhesive portion being shorter than both of the cellulose forming the plurality of partition members and the cellulose forming the plurality of spacing members, each of the cellulose forming each of the plurality of the partition members and each of the cellulose forming each of the plurality of spacing members having a length from about 500 µm to about 5000 µm.  
	Zhang et al. (column 19, lines 49-53) discloses fundamental dimensions of cellulose (wood pulp) having a diameter of 0.5 to 100 µm (similar to the diameter of the cellulose of the partition members 1 and the spacing members 1 of Takeda et al. above) and a length of 1.0 to 50 mm (i.e. 1000 to 50,000 µm and greater than the cellulose as the adhesive component of the adhesive portion) for the purpose of facilitating design and manufacture thereof.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of Takeda et al., Yano et al. and Omori et al. the cellulose of the partition members and the spacing members having a length of 1.0 to 50 mm and greater than the cellulose as the adhesive component of the adhesive portion for the purpose of facilitating design and manufacture thereof as recognized by Zhang et al..
Regarding claim 7, as applied to claim 6 above, Yano et al. (paragraph 36, first sentence) disclose the cellulose serving as the adhesive component of the adhesive portion having a length no less than 100 nm, which overlaps the claim limitation and is prima facie obvious.  See MPEP 2144.05(I) - OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS.

Response to Arguments
It is noted the previous Office action contained some minor typographical errors.  The previous Office action incorrectly stated,
“Regarding claim 2, Backfolk et al. (paragraph 34, sentence) discloses …” on page 6.
The instant Office action correctly states,
“Regarding claim 2, Backfolk et al. (paragraph 45, second and third sentences) disclose …”.
The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in light of the claim amendments.
Applicant's arguments have been fully considered but they are not persuasive.
In response to Counsel’s remarks (beginning on page 9), the specification fails to disclose how hydrogen bonds are being formed between the cellulose of the adhesive portion and the cellulose of the partition members and the spacing members.  As best understood, the adhesive portion is a slurry or mixture of cellulose and water, wherein the water is evaporated or dried in the final product.  Absent any further disclosure, one of ordinary skill in the art would consider the cellulose to be bonded to itself and inherently form a hydrogen bond due to the affinity of hydrogen in the compound itself.
Wikipedia discloses cellulose is an organic compound with the formula (C6H10O5)n and naturally hydrophilic, in which the hydrogen therein provides a natural affinity to form bonds with neighboring bonds within itself and other neighboring cellulose compounds.  This fact is further evidenced by Omori et al. (paragraph 29, fourteenth sentence, reproduced below), which Counsel misunderstands.


    PNG
    media_image1.png
    137
    576
    media_image1.png
    Greyscale


In Counsel’s narrow reading, hydrogen bonding only pertains to paper making, that is, only applicable to the cellulose within the partition members and the spacing members.  However, one of ordinary skill in the art would appreciate the teaching of “hydrogen bonding between cellulose pulp fibers,” which is applicable to not only the partition members and the spacing members, but also the adhesive portion containing cellulose as the adhesive component.  Therefore, the cellulose of the adhesive portion will form hydrogen bonds with the partition members and the spacing members during and after assembly.
	Regarding Counsel’s remarks with respect to claim 6 and the Examiner’s reading of Yano et al. (Advisory action), the secondary reference of Zhang et al. discloses “fundamental dimensions of cellulose (wood pulp) having a diameter of 0.5 to 100 µm (similar to the diameter of the cellulose of the partition members 1 and the spacing members 1 of Takeda et al. above) and a length of 1.0 to 50 mm (i.e. 1000 to 50,000 µm and greater than the cellulose as the adhesive component of the adhesive portion) for the purpose of facilitating design and manufacture thereof.”
In summary, the secondary references of Backfolk et al. or Yano et al., Omori et al. and Zhang et al. merely disclose and teach known dimensions and properties of cellulose, which are combined with the cellulose in the primary reference of Takeda et al. to achieve predictable results.  Further, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763